DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed January 15, 2021.
Claims 1, 8, and 14 have been amended.  Claims 1-20 are pending and have been examined on the merits (claims 1, 8, and 14 being independent).
The amendment filed January 15, 2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed January 15, 2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG. 
Applicant argues:
(1) “Applicant respectfully submits that the claimed invention recite a practical application that expanded and enhanced the existing practices of receiving credit lending, loan request and loan processing. Unlike the existing approach, loan processing no longer relies on credit score or credit report based on static information. See also paragraph [0006] in the Background.” (Applicant response, page 6)
Examiner notes:
October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  Clearly, the steps of the claimed process are directed to and recite steps to provide credit lending or a loan for a borrower which falls under the sub-grouping of fundamental economic practices and principles. As such, under Step 2A, Prong One Considerations: the claims fall within groupings of abstract ideas (Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interaction).  For instance, in the process of claims, the limitations of identifying… the following data without obtaining a credit rating, generating… a credibility score, providing… the credibility score to one or more lenders, generating… a maximum loan amount, and providing… the maximum loan amount recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 8, and 14  are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., a graphical user interface (GUI), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, real time, etc.) as the additional elements which amounts to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea. 
(3) Step 2B Consideration: The limitations recited by claims 1, 8, and 14  as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, specified at a high level of generality to the judicial exception (MPEP 2106.05(d). The limitations of the invention as a whole is a business solution, not a technical solution to a technical problem.	For instance, the limitations of receiving… a loan request from a merchant, receiving… a result of the loan request, receiving… a request interest rate, receiving… from the merchant a different amount, providing… the credibility score to one or more lenders, and providing… the maximum loan amount are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing credit lending or a loan for a borrower.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “an installable software program” and “a mobile device”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing credit lending or a loan for a borrower, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
With regard to the rejections of claims 1-20 under 35 USC 103, Applicant’s arguments and amendments have been considered but are moot as a new grounds of rejection has been added and Examiner respectfully disagrees.  Examiner notes that Applicant is arguing newly amended claim language.  As noted in the citation above the prior art and it is addressed by the rejections under 35 USC 103.  
Claim Objections
Claims 12 and 18 are objected to because of the following informalities: the claim limitation needs to be ended with a period (e.g. “.”).  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards to a method for providing credit lending or a loan for a borrower which contains the steps of receiving, identifying, generating, and providing.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 14 is direct to a system, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing credit lending or a loan for a borrower is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as .  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: identifying… the following data without obtaining a credit rating, generating… a credibility score, providing… the credibility score to one or more lenders, generating… a maximum loan amount, and providing… the maximum loan amount.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interaction.  As such, the claims include an abstract idea.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of receiving… a loan request from a merchant, receiving… a result of the loan request, receiving… a request interest rate, receiving… from the merchant a different amount, providing… the credibility score to one or more lenders, and providing… the maximum loan amount do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. add insignificant extra-solution activity to the judicial exception. –see MPEP 2106.05 (g)). 
The instant recited claims including the additional elements, i.e. a graphical user interface (GUI), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification [0024-0025]: the payment processor, an app, a mobile device, the credit cloud, a cloud-based credit lending platform, a 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a graphical user interface (GUI), the payment processing server, an installable software program, a mobile device, computer network platform, a payment processing network, and real time) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea. (MPEP 2106.05 (f) (h)).  Therefore, the claims are not patent eligible under 35 USC 101.
Dependent claims 2-7, 9-13, and 15-20 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 4, the step of “further comprising receiving a request interest rate for the loan request.”, in claim 5, the step of “comprises generating a maximum loan amount based on the generated credibility score.”, in claim 6, the step of “the maximum loan amount to the one or more lenders”, in claim 7, the step of “further comprising receiving from the merchant a different amount in response to the received maximum loan amount.”, in claim 12, the step of “further 
In claim 19, the step of “wherein the payment processing server is configured to provide the maximum loan amount to the mobile device of the borrower for acceptance.” is merely defining the fundamental economic practice of using a generic computer component to provide the calculated loan amount to the borrower.  This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2-7, 9-13, and 15-20, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 8, and 14 above.  Merely claiming the same process using the financial information and the profile of the borrower in order to provide credit lending or a loan to the borrower does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the rejections below, where claims are currently amended, this is indicated by underlining.
Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eiriz et al. (hereinafter Eiriz), US Publication Number 2017/0018029 A1 in view of Bhattacharjee et al. (hereinafter Bhattacharjee), US Publication Number 2019/0172129 A1 in further view of Grech et al. (hereinafter Grech), US Publication Number 2018/0150910 A1.
Regarding claim 1:
Eiriz discloses the following:
A computer-implemented method for conducting credit issuance via a computer network platform comprising: (Eiriz: See fig.1, abstract)
receiving (reads on “the one or more GUIs prompt the agent or borrower to provide inputs corresponding to the loan information”), via a graphical user interface (GUI) (reads on “graphical user interfaces (GUIs) at a display device”), a loan request from a merchant (reads on “individuals ( e.g., an operator of the user device 190) and/or businesses”) by a server, the GUI comprising data fields for receiving data (reads on “the loan information may include a loan amount, borrower 
receiving, by the server, a result of the loan request from the one or more lenders. (Eiriz: See paragraph [0043]: “In response to receiving the indication that the loan has been approved or denied, the device may provide a notification to the borrower (e.g., to the user device 190)….the 

Eiriz does not explicitly disclose the following, however Bhattacharjee further teaches:
based on the merchant ID, identifying, by the server, one or more of the following data without obtaining a credit rating of the merchant from a credit agency: historical data of transactions processed between the server and the merchant, a location of the merchant, a peer group of the merchant, chargeback transaction information of the merchant, and statistical data of performance of the merchant; (Bhattacharjee: See paragraph [0038]: “the merchant analytics computing device generates analytics (e.g., a score) associated with a merchant or a sector in a process that may be referred to as the "Evaluation Phase". The merchant analytics computing device is configured to generate the analytics based on received transaction data associated with the merchant or sector. As used herein, "transaction data" may include transaction amounts, merchant identifiers, account identifiers, associated time and date stamps, and data descriptive of the product(s) purchased. Merchant identifiers may include an identifier of the merchant at which the transaction was initiated as well as an identifier of the physical location (e.g., a street address, geographic coordinates, etc.) of the merchant.”, and see also [0080] “When merchant 24 ships or delivers the products or services, merchant 24 captures the transaction by, for example, appropriate data entry procedures on the point-of-sale terminal. This may include bundling of approved transactions daily for standard retail purchases. If cardholder 22 cancels a transaction before it is captured, a "void" is generated. If cardholder 22 returns products after the transaction has been captured, a "credit" is generated. Interchange network 28 and/or issuer bank 30 stores the transaction card information, such as a type of merchant, amount of purchase, date of purchase, in  notes: “chargeback transaction information of the merchant” as recited reads on “If cardholder 22 returns products after the transaction has been captured, a "credit" is generated” under the broadest reasonable interpretation, however Grech further teaches below.)
generating, by the server, a credibility score [………] based on the one or more identified data of the merchant; (Bhattacharjee: See paragraph [0056]: “the merchant analytics computing device may be configured to generate and store merchant analytics for a merchant and/or a sector over multiple periods of time. For example, the merchant analytics computing device may initially generate a score based on data having timestamps from Jun. 1, 2013-Jun. 1, 2014 and may store that score as Score 1. The merchant analytics computing device may then generate a score based on data having timestamps from Jul. 1, 2013-Jul. 1, 2014, and may store that score as Score 2.” and notes: Bhattacharjee is silent for term of “real time”, however Grech further teaches below.)
providing, by the server, the credibility score to one or more lenders; and (Bhattacharjee: See paragraph [0060]: “The lender may import specifications of the loan and/or particular loan repayment specifications into the system, which may output an optimized portfolio to the lender including sector loan risk scores that leverage outstanding and/or completed (i.e., repaid) loans from merchants within particular sectors. The optimized portfolio may highlight (e.g., by placing at the top of a sector list) a sector with strong growth and high traffic that has a loan risk score indicating a low risk for lending to or investing in a merchant in that sector.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for generating a loan risk score based on transaction data associated with the borrower (e.g., merchant) including transaction amounts, merchant identifiers, account identifiers, and etc. for the loan request in the method of Eiriz as further taught by Bhattacharjee because it would reduce a risk of the lender that offers loans to the borrower 

Eiriz and Bhattacharjee do not explicitly disclose the following, however Grech further teaches:
…..“chargeback transaction information of the merchant” (Grech: See paragraph [0054]: “monitor the borrower's transactions for sales activities. Sales activities may include all transactions except for fund transfers from a linked account of the borrower's account, personal payments, chargebacks, or the like that are not transactions related to a customer's purchase at the merchant borrower. The sales transaction amount may include taxes and shipping.”)
….. “in real time or substantially real time” (Grech: See paragraph [0021]: “This information may provide sufficient information to the financial service provider to support a variety of funding scenarios. As the business and the financial service provider interface with each other electronically, the data is continually adjusted, stored, monitored, analyzed and updated. This enables real time analysis and results to provide fast response and support to the business.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing real time analysis in the method of Eiriz and Bhattacharjee as further taught by Grech because it would provide fast response to the business (Grech: See paragraph [0021]).  Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same 
Regarding claim 2:
Eiriz discloses the following:
The computer-implemented method of claim 1, further comprising providing, by the server, an installable software program to provide the GUI to the merchant. (Eiriz: See paragraph [0029]: “the agent device 130 and/or the kiosk 150 may be configured to present one or more graphical user interfaces (GUIs) at a display device, where the one or more GUIs prompt the agent or borrower to provide inputs corresponding to the loan information.”)
Regarding claim 6:
Eiriz discloses the following:
The computer-implemented method of claim 5, further comprising providing (reads on “the device may communicate the borrower information to each of the one or more identified lenders”), by the server, the maximum loan amount (reads on “the borrower information”, e.g., “a loan amount”) to the one or more lenders. (Eiriz: See paragraphs [0030]: “the loan information may include a loan amount, borrower identity information, a loan amount (e.g., an amount of funds to be borrowed by the borrower), loan destination location information, loan origination location information, other information that may be required by the lender, or a combination thereof.”, [0031]: “when the borrower completes the form, or otherwise provides the information associated with the requested loan to the device, the device may identify one or more lenders for which the borrower satisfies the borrower criteria specified by the one or more identified lenders (e.g., based on the lender information stored at one or more of the respective databases 124, 144, 164)…… the device may communicate the borrower information to each of the one or more identified lenders, note: [0021] “the database 144 may store lender information that identifies one or more lenders that provide loans to borrowers via the resources of the money transfer network. The lender information may include information associated with lending criteria associated with a particular lender. The lending criteria may indicate a maximum loan amount that the particular lender will participate in, borrower criteria information associated with the attributes of borrowers that the lender would like to provide loans to, regions or geographic areas of the world where the lender is willing to engage in loans with borrowers meeting the borrower criteria information”)
Claims 3, 5, 8-9, 11-12, 14-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eiriz in view of Bhattacharjee in further view of Grech in even further view of Berta et al. (hereinafter Berta), US Publication Number 2017/0270603 A1.
Regarding claim 3:
Eiriz, Bhattacharjee, and Grech do not explicitly disclose the following, however Berta further teaches:
The computer-implemented method of claim 1, further comprising providing, by the server, a software program to be downloaded to a mobile device accessible by the merchant. (Berta: See paragraph [0017]: “borrower 102 may communicate over network 104 using a computing device or web client. A web client includes any device (e.g., personal computer) which communicates via any network, for example such as those discussed herein. Such browser applications comprise Internet browsing software installed within a computing unit or a system to conduct online transactions and/or communications.”)

Regarding claim 5:
Eiriz, Bhattacharjee, and Grech do not explicitly disclose the following, however Berta further teaches:
The computer-implemented method of claim 1, wherein generating, by the server, comprises generating a maximum loan amount based on the generated credibility score. (Berta: See paragraphs [0027]: “Various factors may be taken into consideration in generating the exposure appetite such as, for example, the length of the buyer/supplier relationship, behavioral data about the borrower available to the financial institution, or other data available through a third party platform. The customer exposure appetite may be a dynamically generated loan amount up to which the borrower 102 is approved.” and [0028]: “the customer exposure appetite may be a dynamically calculated number used to dynamically determine the loan capacity for borrower 102. The dynamically determined loan capacity may correspond to a maximum loan amount that the borrower 102 may qualify for.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a maximum loan amount for borrower 
Regarding claim 8:
The limitations of claim 8 are similar in scope to claim 1 and Berta further teaches the following limitation as below:
generating, by the server, a maximum loan amount based on the credibility score; and (Berta: See paragraphs [0027]: “Various factors may be taken into consideration in generating the exposure appetite such as, for example, the length of the buyer/supplier relationship, behavioral data about the borrower available to the financial institution, or other data available through a third party platform. The customer exposure appetite may be a dynamically generated loan amount up to which the borrower 102 is approved.” and [0028]: “the customer exposure appetite may be a dynamically calculated number used to dynamically determine the loan capacity for borrower 102. The dynamically determined loan capacity may correspond to a maximum loan amount that the borrower 102 may qualify for.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for determining a maximum loan amount for borrower based on various factors in the method of Eiriz, Bhattacharjee, and Grech as further taught by Berta because it would reduce a risk of the lender that offers loans to the borrower (Berta: See paragraphs [0027-0028]).  Further because the claimed invention is merely a combination of old elements, 
Regarding claim 12:
Eiriz discloses the following:
The computer-implemented method of claim 8, further comprising receiving, by the server, a result of the loan request from the one or more lenders. (Eiriz: See paragraph [0043]: “In response to receiving the indication that the loan has been approved or denied, the device may provide a notification to the borrower (e.g., to the user device 190)….the notification may indicate that the loan has been approved, and may include instructions for finalizing the loan at a money transfer location operating in the money transfer network.”)  
Regarding claim 19:
Eiriz, Bhattacharjee, and Grech do not explicitly disclose the following, however Berta further teaches:
The system of claim 18, wherein the payment processing server is configured to provide the maximum loan amount to the mobile device of the borrower for acceptance. (Berta: See paragraph [0028]: “The dynamically determined loan capacity may correspond to a maximum loan amount that the borrower 102 may qualify for. The dynamically determined loan capacity may be displayed to the borrower through a web interface provided by partner 108 and/or financial institution 106. For example, the dynamically determined loan capacity may be displayed to borrower 102 in response to changes in loan capacity.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for providing a loan amount within a maximum loan 
Regarding claims 9 and 15: it is similar scope to claim 3, and thus it is rejected under similar rationale.
Regarding claims 11 and 17: it is similar scope to claim 6, and thus it is rejected under similar rationale.
Regarding claim 14: it is similar scope to claim 8, and thus it is rejected under similar rationale.
Regarding claim 18: it is similar scope to claim 12, and thus it is rejected under similar rationale.
Claims 4, 7, 10, 13, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eiriz in view of Bhattacharjee in further view of Grech in even further view of Klein, US Publication Number 2013/0018777 A1.
Regarding claim 4:
Eiriz, Bhattacharjee, and Grech do not explicitly disclose the following, however Klein further teaches:
The computer-implemented method of claim 1, further comprising receiving a request interest rate for the loan request. (Klein: See paragraph [0036]: “the user can create a project that becomes a searchable listing 136 for lenders 106……the amount of capital being requested, the 
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for requesting an interest rate for the loan in the method of Eiriz, Bhattacharjee, and Grech as further taught by Klein because it would reduce a risk of the borrower for the loan (Klein: See paragraph [0036]). Further because the claimed invention is merely a combination of old elements, and in the combination, each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
Regarding claim 7:
Eiriz, Bhattacharjee, and Grech do not explicitly disclose the following, however Klein further teaches:
The computer-implemented method of claim 5, further comprising receiving from the merchant a different amount in response to the received maximum loan amount. (Klein: See paragraph [0078]: “the borrower 104 can evaluate an offer 142 from a lender 106. Processing continues to decision block 712 where the borrower 104 can accept or reject the offer 142. If the borrower 104 rejects the offer 142, processing continues back to process block 710 where the borrower can reevaluate the offer 142, for example to present a counteroffer to the lender 106, or evaluate other offers 142 from other lenders 106.”)
It would have been obvious for one of the ordinary skill in the art before the effective filing date of the claimed invention to include for presenting a counteroffer to the lender for the loan amount in the method of Eiriz, Bhattacharjee, and Grech as further taught by Klein because it 
Regarding claims 10 and 16: it is similar scope to claim 4, and thus it is rejected under similar rationale.
Regarding claims 13 and 20: it is similar scope to claim 7, and thus it is rejected under similar rationale
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
March 14, 2021